DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 8, the cancellation of claims 6-7 and 12-13, the addition of new claims 14-20 and the arguments presented has overcome the rejection presented in the previous Office Action. Therefore the Examiner has withdrawn the previously presented rejection in this present Office Action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-13 were rejected as being unpatentable over the disclosures of Takemoto. Presently, Applicant has amended independent claim 1 by incorporating the subject matter of now cancelled claims 6-7. In addition applicant has amended previously dependent claim 8 by rewriting in independent form to include the recitations of claim 1 from which it previously dependent and by incorporating the subject matter of cancelled claim 7. Applicant has also persuasively demonstrated how these amendments to independent claim 1 and now independent claim 8 distinguish the chemically amplified photoresist compositions of claims 1 and 8 from the composition disclosed in Takemoto. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Takemoto or teach and/or suggest the photoresist composition recited in independent claims 1 and 8 as amended. Therefore, independent claims 1 and 8 as well as claims 2-5, 9 and new claims 14-18 depending therefrom are allowable. 
Independent claims 10-11 incorporate the photoresist composition of claim 1 as amended and new independent claims 19-20 incorporate the photoresist composition of independent claim 8 as amended. Therefore, independent claims 10-11 and 19-20 are also . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.